Citation Nr: 1209407	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-00 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for Raynaud's syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and Father


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to May 2006.  He is in receipt of the Presidential Unit Citation.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for Raynaud's syndrome with an evaluation of 10 percent.

During the pendency of this appeal, the evaluation of the Veteran's Raynaud's syndrome was increased to 20 percent in a December 2008 rating decision.  Because this increase does not represent a grant of the maximum benefits allowable for this disorder, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In a June 2010 decision, the Board denied the present claim.  In a June 2011 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand, vacated that part of the June 2010 Board decision denying the claim, and remanded the matter for compliance with the instructions in the joint motion.  

The Veteran testified at a February 2010 hearing before the undersigned, which was held at the Phoenix RO.  A transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran had also appealed a denial of service connection for posttraumatic stress disorder (PTSD).  This claim was remanded by the Board in June 2010.  Subsequently, service connection for PTSD was granted in a May 2011 rating decision.  The Veteran has not appealed this decision.  Therefore, this appeal is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's appeal of the initial evaluation assigned his service-connected Raynaud's syndrome must be remanded for further development in accordance with the joint motion for remand. 

In the joint motion for remand, it was noted that an August 2008 VA examination report was unclear as to whether the Veteran experienced characteristic attacks of Raynaud's syndrome 4 to 6 times a week or on a daily basis.  Therefore, the Board was instructed to remand this claim for a new VA examination to assess whether the Veteran's attacks of Raynaud's syndrome occur 4 to 6 times a week or on a daily basis.  Accordingly, on remand, a new VA examination should be performed to aid the Board in making this determination.  The Board notes that VA regulation defines "characteristic attacks" of Raynaud's syndrome as consisting of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  38 C.F.R. § 4.104, Diagnostic Code 7117, Note (2011).  

The agency of original jurisdiction (AOJ) should also take this opportunity to obtain the Veteran's outstanding VA treatment records dating from June 2009 to the present and associate them with the claims file.  In this regard, the Board notes that at the February 2010 Board hearing, the Veteran reported treatment for Raynaud's at the Tucson VA Medical Center (VAMC) in late January and early February 2010.  The AOJ should make every effort to ensure that records of this treatment have been obtained.


Accordingly, the case is REMANDED for the following actions:

1. The Veteran's outstanding VA treatment records from June 2009 to the present should be obtained and associated with the claims file.  In this regard, the AOJ should make every effort to obtain records of treatment for Raynaud's syndrome in late January and early February 2010 at the Tucson VAMC, in addition to the Veteran's other VA treatment records. 

2. The Veteran should be scheduled for a VA examination by an examiner with appropriate expertise, such as a rheumatologist or internist, to evaluate the Veteran's Raynaud's syndrome.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.  

After reviewing the claims file and examining the Veteran, the examiner should state whether the Veteran experiences characteristic attacks of Raynaud's syndrome 4 to 6 times a week or on a daily basis.  VA regulation defines "characteristic attacks" of Raynaud's syndrome as consisting of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  38 C.F.R. § 4.104, DC 7117, Note.  A complete rationale must be provided.

The examiner should also address any functional impairment resulting from the Veteran's Raynaud's disease, particularly during its more active phases. 

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


